         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 1 of 25




 1

 2

 3

 4                                                                  The Honorable Ronald B. Leighton
                                                                    Magistrate Judge Theresa L. Fricke
 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT TACOMA

 8      R.M., Individually,                                  NO. 18-cv-05387-RBL-TLF

 9                                  Plaintiff,

10                                  v.                       DEFENDANTS’ MOTION FOR
                                                             SUMMARY JUDGMENT
11      STATE OF WASHINGTON, SHERYL                          PURSUANT TO RULE 56(c)
        ALLBERT, ALLISON BERGLIN,
12      KEVIN BOVENKAMP, B. BRAID,
        DIEGO LOPEZ de CASTILLA, JAMES
13      J. EDWARDS, DALE FETROE, G.                          NOTED FOR : DECEMBER 14, 2018
        STEVEN HAMMOND, J. DAVID
14      KENNEY, MARY KEPPLER, EDITH
        KROHA, ERIC LARSEN, KENNETH
15      LAUREN, FRANK LONGANO, SHERI
        MALAKHOVA, KEN E. MOORE,
16      SHIRLEE M. NEISNER, MARTHA
        NEWLON, JOAN PALMER, KELLY
17      REMY, JON REYES, DALE
        ROBERTSON, F. JOHN SMITH,
18      KENNETH SAWYER, BO
        STANBURY, and DOES 1-10,
19
                                    Defendants.
20
                                MOTION FOR SUMMARY JUDGMENT
21
            R.M., an offender currently incarcerated at the Clallam Bay Corrections Center, asserts an
22

23   Eighth Amendment based 42 U.S.C. §1983 action alleging the Defendants were deliberately

24   indifferent to his medical needs. In particular, he alleges that all the members of the Department of

25   Corrections (“DOC”) Care Review Committee (“CRC”) violated his Eighth Amendment rights
26

       DEFENDANTS’ MOTION FOR                            1                ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                             7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                              PO Box 40126
                                                                                Olympia, WA 98504-0126
                                                                                     (360) 586-6300
          Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 2 of 25




 1   when the committee denied his request for a urology referral on January 21, 2015. He also pleads a

 2   State medical malpractice claim based on the same facts. No proof of medical negligence exists, let
 3
     alone the requisite “deliberate indifference” required for a §1983 claim. Furthermore, the State is not
 4
     a “person” and is immune from §1983 suits. All of the individual Defendants have qualified
 5
     immunity because R.M cannot demonstrate conduct by any one of them that violated a clearly
 6
     established constitutional or statutory right he possesses.1
 7

 8                                              EVIDENCE RELIED UPON

 9           1. Declaration of Dr. James Edwards (“Edwards Decl.”) and attachments;
10           2. Declaration of Jo Ella Phillips (“Phillips Decl.”) and attachments;

11           3. Declaration of Julie Mason (“Mason Decl.”) and attachment;
             4. Declaration of Jennifer Meyers (“Meyers Decl.”) and attachment;
12
             5. Declaration of Kevin Bovenkamp “Bovenkamp Decl.”) and attachments;
13
             6. Declaration of Wei Weller (“Weller Decl.”) and attachments;
14           7. Declaration of Michael Holthe (“Holthe Decl.”) and attachment;
15           8. Declaration of Edith Kroha (“Kroha Decl.”) and attachments;
16           9. Declaration of Jacki Peterson (“Peterson Decl.”) and attachments;

17           10. Declaration of Dr. J. David Kenney (“Kenney Decl.”) and attachments;
             11. Declaration of Dale Robertson (“Robertson Decl.”);
18
             12. Declaration of Sheri Malakhova (“Malakhova Decl.”); and
19
             13. Declaration of Michelle Hansen (“Hansen Decl.”).
20

21

22
             1
                Two of the individual defendants – Sheri Malakhova, MD, and Dale Robertson, PA-C - are separately
23   represented in this action. They were independently contracted with the State of Washington at the time of their
     respective involvement with the plaintiff’s request for a urology consult, which was limited to (at most) being a
24   voting member present at one (Dr. Malakhova) or two (Mr. Robertson) meetings of the Care Review Committee at
     which the plaintiff’s request was discussed. See Declaration of Sheri Malakhova, MD; Declaration of Dale
25   Robertson, PA-C. To avoid duplicative briefing, the separately-represented defendants join in the present motion
     for summary judgment. To the extent warranted by plaintiff’s response and the unique posture of these defendants,
26   they reserve their right to submit separate reply briefing on the present Motion.

       DEFENDANTS’ MOTION FOR                                   2                  ATTORNEY GENERAL OF WASHINGTON
                                                                                               Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                                      7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                                       PO Box 40126
                                                                                         Olympia, WA 98504-0126
                                                                                              (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 3 of 25




 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2                                   I.      STATEMENT OF FACTS
 3
        A. Summary of Parties
 4
            R.M. resided at the Washington State Penitentiary (“WSP”) until he transferred to the
 5
     Clallam Bay Correctional Center (CBCC) in March 2015. R.M. received medical treatment at both
 6
     the WSP and the CBCC health clinics. ECF 001-2, ¶¶ 3.1, 4.2, 4.6, 4.7, 4.9, 4.12, 4.14, 4.15, 4.17,
 7

 8   4.21; ECF 008, ¶ 45.

 9          Defendant State of Washington, through its Department of Corrections (“DOC”), provides
10   health care to offenders in its correction centers. ECF 008, ¶ 6. The twenty-three individual
11
     Defendants are current and former DOC employees, medical professionals and medical contractors
12
     whom R.M. alleges participated in a January 21, 2015 Care Review Committee (“CRC”) meeting,
13
     personally treated him and/or reviewed his grievance. ECF 001-2, ¶¶ 3.2 – 3.27.
14

15      B. Summary of Undisputed Facts Material to Summary Judgment Motion

16          1. R.M. Received Ongoing and Regular Care for his Peyronie’s Disease at DOC
               Health Clinics When He Sought Such Treatment
17
            The issue at the center of R.M.’s lawsuit is his personal struggle to come to terms with having
18
19   an incurable illness called Peyronie’s disease (“PD”) about which little is known and for which

20   satisfactory treatments are few and far between even today. It is evident from the allegations and the

21   undisputed facts that from the time R.M. was first assessed with the disease in 2014, he has refused
22
     to believe he has the disease and disagreed with his prison medical providers’ management of and
23
     the CRC’s decisions regarding what care is appropriate for his disease.
24
            As detailed below, in the three years from July 2014 to October 2017, whenever R.M. sought
25
     help for his PD, his prison medical providers gave him appropriate care and the CRC made timely
26

       DEFENDANTS’ MOTION FOR                             3                ATTORNEY GENERAL OF WASHINGTON
                                                                                       Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                              7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                               PO Box 40126
                                                                                 Olympia, WA 98504-0126
                                                                                      (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 4 of 25




 1   and appropriate decisions regarding consulting an outside urologist. The undisputed facts show

 2   significant periods when R.M. unilaterally chose not to seek help for his disease. Under such
 3
     circumstances, R.M. cannot claim any Defendant was deliberately indifferent to his medical needs.
 4
            R.M. alleges that his problems began in July 2014 when he went to the WSP health services
 5
     clinic (“WSP Clinic”) with complaints about his penis. ECF 001-2, ¶ 4.2. At that visit R.M. told
 6
     Physician’s Assistant (“PA-C”) Jo Phillips about finding hard lumps in his penis, having painful
 7

 8   erections and seeing his penis curve off to the side. He told PA-C Phillips that he thought his

 9   condition related to his taking Hepatitis C shots or his blood pressure medicine. PA-C Phillips
10   examined him and told him he may have a condition called Peyronie’s disease. She called in Dr.
11
     Edwards who also examined and assessed R.M. as having PD. PA-C Phillips noted in R.M.’s
12
     medical record:
13
            PHYSICAL EXAMINATION: . . .
14

15          GENITALIA: Penis – one fibrous firm 5 mm lump on left side of penile shaft. Left
                 side of penis shaft has numerous fibrous firm 4 to 7 mm lumps. I had Dr.
16               Edwards come in and examine patient also.

17          ASSESSMENT: Peyronie’s disease.
18          PLAN:
19            1. Dr. Edwards discussed with the patient that Peyronie’s disease is of
                 unknown cause. It is the result of fibrous tissue developing. It is very
20               unlikely that it is related to any of the medications that he had been taking.

21             2. He and I checked Uptodate.com and its recommendations is that the patient
                  should be evaluated by Urology. Requesting Urology consult for
22
                  evaluation and diagnostics as indicated.
23
     Phillips Decl. ¶ 6 and Attach. “A”, p. 01010286-288. PA-C Phillips submitted the urology consult
24
     request to the CRC the same day. Phillips Decl. ¶ 6 and Attach. “B”, p. 01010602.
25

26

       DEFENDANTS’ MOTION FOR                            4                ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                             7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                              PO Box 40126
                                                                                Olympia, WA 98504-0126
                                                                                     (360) 586-6300
          Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 5 of 25




 1            Six days later, on August 6, 2014, the CRC reviewed the request. 2 The individual Defendants

 2   who are listed on this CRC Report admit to participating in all or part of this teleconference. ECF
 3
     008, ¶¶ 7 – 31. A CRC member with urology experience spoke of the different treatments being tried
 4
     in the industry to try to preserve sexual function and reduce pain. The Committee noted that
 5
     significant curvature with erection can cause pain but this was typically pain with intercourse, not
 6
     intractable (constant) pain. The committee also noted that the symptoms R.M. reported were not
 7

 8   consistent with this. They reviewed medical literature which indicated there was “no definitive

 9   treatment or cure for this condition” and “UpToDate” which indicated that the “pain r/t to this also
10   resolves in 2 years.” The committee determined that because there was no definitive treatment or
11
     cure for PD, a urology consultation was not medically necessary and denied the request.3 Phillips
12
     Dec. ¶ 7 and Attach. “D”, p. 01010604. R.M. grieved this denial immediately. ECF 001-2, ¶4.5.
13
              Later that month, on August 25, 2014, R.M. met with PA-C Phillips about wanting to stop
14

15   taking his blood pressure medication. During the visit, they discussed the CRC decision. R.M. alleges

16   that in their discussion PA-C Phillips told him there was nothing she could do for him. ECF 001-2,

17   ¶ 4.6. In an affidavit signed on November 12, 2014, however, R.M. was more forthright about this
18   discussion. Recollecting a frank discussion with PA-C Phillips, R.M. attested that she told him a
19
     urologist on the review committee said, “there was no treatment for Peyronie’s Disease, that it
20
     usually was not painful, and even when it was painful the pain only lasted a couple of years.” R.M.’s
21

22
              2
                 See Section IX of Offender Health Plan, attached as Edwards Decl. Attach. “A”, p. 03010001 - 040,
23   especially p. 03020011 - 115, for an overview of the Care Review Committee’s purpose and procedures.
               3
                 “Medical Necessity” in this context is defined by WAC 137-91-010 and elaborated on by the DOC Health
24   Services Offender Health Plan. Generally speaking, a treatment is medically necessary if it is essential to
     life/preservation of limb, reduces intractable pain, prevents significant deterioration of activities of daily living, or
25   is of proven value to significantly reduce the risk of one of the above outcomes. In contrast, care that lacks medically
     recognized professional documentation of efficacy is not medically necessary. See Edwards Decl. Attach. “A”,
26   p. 03010008-009 and WAC 137-91-010.

       DEFENDANTS’ MOTION FOR                                        5                   ATTORNEY GENERAL OF WASHINGTON
                                                                                                     Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                                            7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                                             PO Box 40126
                                                                                               Olympia, WA 98504-0126
                                                                                                    (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 6 of 25




 1   response was to disagree, telling PA-C Phillips “my condition must not be Peyronie’s Disease

 2   because my condition is extremely painful and getting worse every day.” Meyer Decl. Attach. “B”,
 3
     p. 01010633-635; Phillips Decl. ¶ 8 and Attach. ‘E”, p. 01010283.
 4
            From August 25 until November 20, 2014, R.M. did not visit the WSP clinic. ECF 001-2, ¶¶
 5
     4.5, 4.6. On November 12, 2014, Registered Nurse (“RN”) Julie Mason met with R.M. to discuss
 6
     his grievance. R.M. told RN Mason that his condition continued to worsen but he also admitted to
 7

 8   her that he had not returned to sick call since the CRC denied his request. RN Mason advised R.M.

 9   to talk with his provider and let him or her know that his symptoms are getting worse. Mason Decl.
10   ¶ 5 and Attachs. “A”, p. 01040005 and “B”, p. 01010282. The next day, R.M. met with PA-C Jen
11
     Ambrose, telling her that he was there to serve the clinic with an affidavit he wrote. PA-C Ambrose
12
     noted on her report that R.M. reported no changes to his symptoms, no increase urination or
13
     frequency, negative painful urination, negative hematuria, no fever, no chills or night sweats. At that
14

15   visit, PA-C Ambrose scheduled R.M. to see Dr. Edwards for a further evaluation of his condition.

16   ECF 001-2, ¶ 4.7; Meyer Decl. ¶ 6 and Attach. “A”, p. 01010281 and “B”, p. 01010633-635.

17          On November 20, 2014, R.M. had his second visit with Dr. Edwards. Dr. Edwards noted in
18   his medical report that R.M. said his penis hurts and there is some curvature when he gets erections
19
     “but basically there is not a deformity of significance.” Dr. Edwards further noted the problem was
20
     more that R.M. said the lumps bother him and were painful with erection, had shortened his penis,
21
     and he is not able to masturbate. Dr. Edwards examined R.M. and wrote in R.M.’s medical record:
22

23          PHYSICAL EXAMINATION: . . .

24          PENIS: Exam looks very much the same as the exam documented on 07/31/14.
                   He has several fibrous nodules, some up to about 1 cm in diameter, and
25                 they are quite firm and consistent with Peyronie’s Disease. I did not see
                   any deformity of the penis at this time, although of course it was not erect.
26

       DEFENDANTS’ MOTION FOR                              6                ATTORNEY GENERAL OF WASHINGTON
                                                                                        Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                               7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                                PO Box 40126
                                                                                  Olympia, WA 98504-0126
                                                                                       (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 7 of 25




 1
            ASSESSMENT: Peyronie’s Disease.
 2
            PLAN:
 3
            1. I discussed the situation at some length with him. I reviewed Up-To-Date
 4              again with him a bit, and it does suggest one could try certain medications.
                The first one listed is Trental. We talked about that and he would like to try
 5              that, so I will order Trental 400 mg p.o. b.i.d. x 180 days.
            2. I will check him again in six weeks.
 6          ...
 7
     On that day, Dr. Edwards wrote out a six-month prescription for Trental that R.M. took until May
 8
     18, 2015. ECF 001-2, ¶ 4.7; Edwards’ Decl. ¶ 10 and Attachs. “B”, “C” and “D”, pp. 01010278-280.
 9
            At the six-week follow-up on January 8, 2015, Dr. Edwards reported the following in
10

11   R.M.’s medical record:
            ...
12
            S:     Followup on Peyronie’s disease. he thinks the Trental is helping to slow the
13                 progression of this a little bit, but he is very troubled with severe pain with
                   nocturnal erections, he says. He is very upset that the DOC has not allowed
14                 him to see a urologist.
15
            O:     He is alert and oriented. BP 124/84. The exam today shows the same
16                 multiple, firm plaques of scar tissue of the penial shaft, characteristic of
                   Peyronie’s disease. I can’t detect any progression on the exam.
17
            A:     Peyronie’s disease with severe pain associated with nocturnal erections.
18
19          P:     1. I discussed this at length with him. I could not suggest anything other than
                   taking this back to the CRC, which I agreed to do.
20               2. Recheck in two months.

21   Edward Decl. ¶ 11 and Attachs. “E” and “F”, p. 01010276-277.
22
            Thirteen days later, on January 21, 2015, Dr. Edwards presented and the CRC reviewed
23
     R.M.’s second request for a urologist referral. Finding no change in R.M.’s condition since his first
24
     request, the CRC denied his request as not medically necessary. ECF 001-2, ¶ 4.9; Edwards Decl. ¶
25

26

       DEFENDANTS’ MOTION FOR                             7                ATTORNEY GENERAL OF WASHINGTON
                                                                                       Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                              7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                               PO Box 40126
                                                                                 Olympia, WA 98504-0126
                                                                                      (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 8 of 25




 1   13 and Attachs. “G”, p. 01010597 and “H”; p. 01010600. The individual Defendants who are listed

 2   on the CRC Report admit to participating in all or part of this teleconference. ECF 008, ¶¶ 7 – 31.
 3
            In the meantime, R.M’s grievance reached DOC Assistant Secretary Bovenkamp who found
 4
     the matter adequately investigated, found no evidence that R.M. had been denied treatment that was
 5
     medically necessary and denied R.M.’s appeal on February 12, 2015. Bovenkamp Decl. ¶ 1 and
 6
     Attach. “A”, p. 01040023.
 7

 8      2. By His Own Choice, R.M. Stopped Seeking Treatment for his PD from March 25,
           2015 Through January 3, 2017
 9
            R.M. transferred from WSP to CBCC on March 25, 2015. After his arrival, R.M. did not
10

11   mention or seek treatment for his PD even though he continued to receive regular care at the CBCC’s

12   medical clinic. R.M. saw Registered Nurse (“RN”) Wei Weller for checkups and for his hypertension

13   regularly every six months from September 2, 2015, through December 24, 2016. R.M. did not
14   mention his PD to her at any of these visits. Weller Decl. ¶ 5 and Attachs. “A”, p. 01010266, “B”, p.
15
     01010264, “C”, p. 01010260, and “D”, p. 01010259. .
16
            During the entire period from March 25, 2015, to January 3, 2017, R.M. saw prison health
17
     providers numerous times, but as R.M. admits in his Amended Complaint and as the records show,
18
19   he sought no medical treatment for the lumps or “severe” pain in his penis during this time. ECF

20   001-2, ¶¶ 4.12.

21      3. R.M. Tells ARNP Kroha About His Symptoms at a January 2017 Visit to the Clinic
           But Stridently Denies He has PD
22

23          R.M. ended his self-imposed suspension from seeking treatment for his PD on January 3,

24   2017, when he met with ARNP Kroha to discuss his fatigue. R.M. alleges that at that visit, he told

25   her about his “painful and debilitating condition”, saying it was getting worse. R.M. also alleges
26

       DEFENDANTS’ MOTION FOR                            8                ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                             7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                              PO Box 40126
                                                                                Olympia, WA 98504-0126
                                                                                     (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 9 of 25




 1   ARNP Kroha informed him “his case would be discussed with a urologist or he would get an

 2   appointment.” ECF 001-2, ¶4.14.
 3
            ARNP Kroha’s Primary Encounter Report elaborates on this visit. ARNP Kroha writes that
 4
     R.M. told her that he experienced fatigue for over three years since completing his Hep C treatment
 5
     and although he sleeps eight hours a day he was not completely rested. R.M., she noted, was most
 6
     concerned that since his Hep C treatment his penis had shrunk by 50% in length and width and that
 7

 8   he had painful erections and moving nodules. She also noted that R.M. told her multiple doctors and

 9   mid-levels advised him that he has Peyronie’s disease “but he does not believe it” and he was strident
10   in his beliefs. ARNP Kroha examined R.M. and found a palpable ribbon of fibrous firm tissue along
11
     the shaft, no lesions, no sores. ARNP Kroha assessed the condition as “Peyronie’s disease altho
12
     patient steadfastly denies this.” Kroha Decl. ¶ 5 and Attach. “A”, p. 01010258.
13
            After January 3, 2017, R.M. did not visit the clinic until June 13, 2017. On May 21, 2017,
14

15   however, he sent the CBCC clinic a “kite”, asking for a status on seeing a urologist. ECF 001-2,

16   ¶ 4.15. The next day, PA-C Peterson responded saying the CRC had denied his request to see a

17   urologist in January 2015 and there was no note in his chart stating any plans to see a urologist.
18   PA-C Peterson added that R.M. has been diagnosed with Peyronie’s and told him to sign up for
19
     sick call to discuss this. Peterson Decl. ¶ 6 and Attach. “B”, p. 010101650.
20
            On June 13, 2017, R.M. had his second visit with ARNP Kroha. R.M. alleges that at this
21
     visit, ARNP Kroha “confirmed the condition had gotten worse and stated the case would be
22

23   discussed with a urologist.” ECF 001-2, ¶ 4.15. Again, ARNP Kroha’s encounter report provides

24   more details of this visit. ARNP Kroha reported that R.M. was insistent that his penis had shrunk by

25   half due to his Hepatitis treatment, that he had painful erections and that there was an increase of
26

       DEFENDANTS’ MOTION FOR                             9                ATTORNEY GENERAL OF WASHINGTON
                                                                                       Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                              7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                               PO Box 40126
                                                                                 Olympia, WA 98504-0126
                                                                                      (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 10 of 25




 1   fibrous tissue in his penial shaft. She wrote that R.M. was adamant in his assertions. She noted that

 2   he has been evaluated and advised by multiple practitioners that he has Peyronie’s disease, “which
 3
     he does ‘not believe’. She also noted that they discussed the fact that his request to see a urologist
 4
     had been presented to the CRC in 2015 and denied. ARNP Kroha further wrote that R.M. said fibrous
 5
     “beads” appeared along the dorsum of his penile shaft one year after his Hepatitis C treatment in
 6
     2013. ARNP Kroha re-examined R.M. and found no sores, rashes or lesions, his penis was 3 ¼
 7

 8   inches from the base of the shaft to the tip, there was a row of three nodules along the shaft, negative

 9   for masses, negative for ongoing LAD or hernia. ARNP Kroha noted, “Patient expressed frustration
10   as he does not believe the diagnosis . . . Patient denies interference with urinary stream or function.”
11
     ARNP Kroha said the findings are “unchanged in 3 years.” The plan was to continue observation.
12
     Kroha Decl. ¶ 6 and Attach. “B”, pp. 01010256-257.
13
         4. R.M. Files a Second Grievance Claiming He Was Being Denied Adequate Medical
14          Care for His Disease
15
             The next day R.M. filed another grievance asserting that he was being denied adequate
16
     medical care for his “painful and debilitating” condition, claiming, “I have had family members
17
     research Peyronie’s disease on the internet and it does not describe my condition.” Holthe Decl.
18
19   ¶ 3 and Attach “A”, pp. 01050002-003.

20           On July 19, 2017, as part of the investigation of R.M.’s second grievance, DOC Dr. J. David

21   Kenney examined R.M. R.M. alleges that Dr. Kenney “noticed that the ‘deformatory [sic] was more
22
     noticeable’ and the pain issue had not been resolved.” ECF 001-2, ¶ 4.17. In his grievance
23
     investigation report, Dr. Kenney actually wrote,
24
              “I met with this patient to discuss his medical concerns. The past record was
25           reviewed with him and an examination performed. The patient stated that his
             perception is the condition continues to change (that is, the pain is not resolved and
26

       DEFENDANTS’ MOTION FOR                             10                ATTORNEY GENERAL OF WASHINGTON
                                                                                        Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                               7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                                PO Box 40126
                                                                                  Olympia, WA 98504-0126
                                                                                       (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 11 of 25




 1          the deformity is more noticeable) Mr. M        agreed with the decision to present
            his issue to CRC on the basis of a worsening condition.”
 2
     Kenney Decl. ¶ 7, and Attach. “B”, p. 0105006. Dr. Kenney’s encounter report of this same
 3

 4   examination was more specific. Dr. Kenney reported:

 5          Follow up urology/CRC
            Consult (signature) WINDLE RN
 6          Hep C ‘few years ago’ Lump on side of penis. Painful Nocturnal eruptions.
            Moved around ? Pyronie’s Ds. Lately Thinks tissue in penis died. Now painful,
 7
            nocturnal erections. Has scar tissue. Red. Diameter “like nothing” length
 8          Specifically since last CRC Level III determination ___ patient Jan/15. Wakes up
            with painful erections last 2 nights ago. “I woke up and it bends, contorts, & twists’
 9          and ‘hurts’ all the time. No urinary symptoms. No testicular pain/complaints
            Concerns: 1) shrinking size 2) lump 3) painful erections ofy O/E (chaperoned)
10          No asymmetry of penis/gonads (circled L)(down arrow) with patient directed
11          palpation (right facing arrow) no discrete ‘lump’. (circled N) carcenosa somewhat
            prominent dorsal veins Meatus WNL. Urethra (circled N) to palpation.
12
            Assess: 1. Hx migratory penis lumps which have according to patient coalesced
13                     on the dorsal surface penis
                   2. Reported painful erections lasting minutes accompanied by penis
14                     bending, contorting & twisting
15                 3. Reported pe loss of penile mass.
            Mgmt: 1. Discussed with PA Kroha who examined the patient and will present to
16                     CRC for urology eval.
                   2. Extensive discussion regarding normal penile anatomy with 2 diagrams.
17                     Pt appears to understand basic anatomy.
                   3. Pt. expresses concern that he would like urology evaluation. Discussed
18                     CRC presentation of subjective and objective data.
19                 4. PTC pm (delta sign) condition, worsening condition or new S/S

20   Kenney Decl. ¶ 7 and Attach “A”, p. 01010254-255.

21   ARNP Kroha submitted R.M.’s request to the CRC on August 2, 2017, and presented it to the
22
     committee on August 16, 2017. Committee members also heard from Dr. Kenney who said that he
23
     “cannot see anything that is not normal anatomy for the area.” Dr. Kenney expressed concern
24
     because R.M. is a lifer, and is so overly concerned about this that it “might be some merit for him to
25
     see urologist who will probably find it also normal. Occurs at least 3x/week. “Pt wants physical exam
26

       DEFENDANTS’ MOTION FOR                            11                ATTORNEY GENERAL OF WASHINGTON
                                                                                       Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                              7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                               PO Box 40126
                                                                                 Olympia, WA 98504-0126
                                                                                      (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 12 of 25




 1   done by a specialist. He has a very fixed idea that something is terribly wrong. . . .” The CRC

 2   approved the request. ECF 001-2, ¶ 4.19; Kroha Decl. ¶ 7 and Attachs. “C”, p. 01010596 and “D”,
 3
     p. 01010594; Kenney Decl. ¶ 8.
 4
             On October 6, 2017, R.M. saw urologist Dr. Russell in Port Angeles, Washington.
 5
     Dr. Russell was unsure of what caused R.M.’s condition but diagnosed it as “probably Peyronie’s
 6
     disease”. R.M. alleges Dr. Russell said, “the damage would be permanent”, “a prosthetic would be
 7

 8   necessary to replace the damages/missing tissue and prevent further loss of length” and “had the

 9   Department been providing treatment back in 2014 and 2015, it could have prevented the severity of
10   the deformity.” ECF 001-2, ¶ 4.20.
11
             Dr. Russell’s Encounter report speaks for itself. Kroha Decl. ¶ 8 and Attachs. “E”, p.
12
     01010583, “F”, p. 01010585-589 and “G”, p. 01010584. In the assessment portion of his report,
13
     Dr. Russell said,
14

15           “Probable Peyronie’s disease fluctuating in location and spared he is over 3 years
             without either stabilization or resolution. I talked to him at length about the nature of
16           the disease and treatment options which generally have been disappointing. Topical
             verapamil is the least invasive and most conservative approach but cures are not that
17           common. Intracorporeal verapamil and more recently Xiaflex have been used with
             some success. However that approach requires a discrete lesion to inject and on exam
18           he does not have that finding. Sometimes a penile implant is the best solutions to both
19           maintain quality of erections and prevent further loss of length. That is certainly the
             most aggressive, radical approach and I don’t know whether under the current
20           circumstances he would even be considered for such treatment.”

21   Dr. Russell stated his plan as,
22
             “I will send back to the medical center at the prison a prescription for 15% topical
23           verapamil. If that is covered under the prison health plan he could try daily
             applications for up to 3 months to see if there is any improvement. I don’t believe he
24

25

26

       DEFENDANTS’ MOTION FOR                             12                ATTORNEY GENERAL OF WASHINGTON
                                                                                        Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                               7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                                PO Box 40126
                                                                                  Olympia, WA 98504-0126
                                                                                       (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 13 of 25




 1            is a candidate for intracoporeal injections based on current findings. I am not sure
              whether, as a prisoner, he would be considered for a penile implant.” 4
 2
         C. Parties Agree R.M. Exhausted his Administrative Remedies
 3

 4            Defendants do not dispute that R.M. exhausted his administrative remedies. Bovenkamp

 5   Decl. ¶ 6.
 6                                         I.       ISSUES PRESENTED
 7
         1. Are Defendants entitled to summary judgment in their favor where: (1) R.M. simply
 8
              disagrees with Defendants regarding their assessment of his condition and the appropriate
 9
              medical treatment for his disease; (2) R.M. fails to allege any specific injury suffered from
10

11            or linked to conduct by any individual Defendant; and (3) R.M. cannot demonstrate that

12            any individual Defendant engaged in a medically unacceptable course of treatment?

13       2. Does R.M. fail to state a claim under §1983 against the State where state governments or
14            their employees acting in official capacities are not “persons?”
15
         3. Are the individual Defendants entitled to qualified immunity because R.M. cannot show
16
              that any Defendant violated a clearly established constitutional or statutory right?
17
         4.   Are the Defendants entitled to summary judgment on R.M.’s medical negligence claim
18
19            when he cannot, as a matter of law, provide expert testimony or evidence sufficient to

20            demonstrate that any of them fell below the standard care with respect to any medical care

21            and treatment provided to him or should the state claim be dismissed for lack of pendent
22
              jurisdiction if the Court dismisses the federal law based claims?
23

24            4
                The DOC Offender Health Plan, Section XVI, Levels of Care Directory states that “Evaluation or
     treatment of erectile dysfunction including medical or surgical treatment, implanted prostheses, external erectile
25   aids” and “Experimental therapies or tests: any care which is currently under investigation or has unproven value”
     are care which is expressly not medically necessary and which is not authorized to be provided. See Edwards Decl.
26   Attach. “A”, p 03010026.

       DEFENDANTS’ MOTION FOR                                   13                  ATTORNEY GENERAL OF WASHINGTON
                                                                                                Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                                       7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                                        PO Box 40126
                                                                                          Olympia, WA 98504-0126
                                                                                               (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 14 of 25




 1                                   II.     STANDARD OF REVIEW
 2       A. RULE 56(C) SUMMARY JUDGMENT IS APPROPRIATE THERE ARE NOT
            GENUINE ISSUES OF MATERIAL FACT IN R.M.’S CLAIMS
 3

 4           Summary judgment is proper “if the pleadings, the discovery and disclosure materials on

 5   file, and any affidavits show that there is no genuine issue as to any material fact and that the movant
 6   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). The moving party bears the initial
 7
     burden of showing that there is no evidence which supports an element essential to the non-movant’s
 8
     claim. Celotex Corp. Catrett, 477 U.S. 317, 322 (1986). Once the movant has met this burden, the
 9
     nonmoving party then must show that there is a genuine issue for trial. Anderson v. Liberty Lobby,
10

11   Inc., 477 U.S. 242, 250 (1986). If the nonmoving party fails to establish the existence of a genuine

12   issue of material fact, “the moving party is entitled to judgment as a matter of law.” Celotex, 477

13   U.S. at 323-24. As Defendants will show below, there is no evidence that supports an element
14   essential to R.M.’s claims and Defendants are entitled to summary judgment as a matter of law.
15
                                             III.    ARGUMENT
16
         A. R.M. CANNOT PROVE AN EIGHTH AMENDMENT VIOLATION BECAUSE HE
17          CANNOT SHOW SERIOUS HARM CAUSED BY DELIBERATE INDIFFERENCE
18           The Eighth Amendment protects inmates from cruel and unusual punishment, which
19
     includes the denial of medical care. Estelle v. Gamble, 429 U.S. 97, 104-06 (1976). A violation of
20
     the Eighth Amendment occurs when prison officials are deliberately indifferent to a prisoner’s
21
     medical needs. Toguchi v. Chung, 391 F.3d. 1051, 1057 (9th Cir. 2004);
22

23           To prevail in an Eighth Amendment based §1983 claim, the plaintiff must demonstrate that

24   the defendants’ actions were both an actual and proximate cause of his injuries. Leer v. Murphy, 844

25   F.2d 628, 632-33 (9th Cir. 1988). The plaintiff must “objectively show that he was deprived of
26

       DEFENDANTS’ MOTION FOR                             14                ATTORNEY GENERAL OF WASHINGTON
                                                                                        Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                               7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                                PO Box 40126
                                                                                  Olympia, WA 98504-0126
                                                                                       (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 15 of 25




 1   something “sufficiently serious” or “harmful”. Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir.

 2   1990). Indications of a serious medical need include “the presence of a medical condition that
 3
     significantly affects an individual’s daily activities.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th
 4
     Cir. 1992)(overruled on other grounds).
 5
            Deliberate indifference is a high legal standard. Toguchi, 391 F.3d at 1060. Liability may
 6
     follow only if a prison official “knows that inmates face a substantial risk of serious harm and
 7

 8   disregards that risk by failing to take reasonable measures to abate it.” Farmer v. Brennan, 511 U.S.

 9   825, 837-38 (1994); Labatad v. Corr. Corp. of Am., 714 F.3d 1155, 1160 (9th Cir. 2013). Mere
10   negligence in diagnosing or treating a medical condition, without more, does not violate a prisoner’s
11
     Eighth Amendment rights. Estelle, 429 U.S. at 105-06; Toguchi, 391 F.3d at 1057. For the reasons
12
     stated below, this Court should hold that R.M. cannot meet the legal standard of deliberate
13
     indifference as a matter of law.
14

15          1. R.M.’s Disagreement with Defendants’ Decision to Order or Not to Order
               Additional Treatment for R.M. Does Not Give Rise to a §1983 Claim
16
            The propriety of additional treatment is a “classic example of a matter for medical judgment”
17
     and a decision to order or not to order additional treatments does not represent cruel and unusual
18
19   punishment. Estelle, 429 U.S. at 107. It is only the “unnecessary and wanton infliction of pain . . .

20   [which] constitutes cruel and unusual punishment forbidden by the eighth Amendment.” Whitely v.

21   Albers, 475 U.S. 312, 319 (1986).
22
            The basis of R.M.’s suit is his disagreement with Defendants about if and when it was
23
     appropriate to seek a urology referral. A difference of opinion between the physician and the prisoner
24
     concerning the proper course of treatment for a medical condition does not amount to deliberate
25
     indifference to serious medical needs and does not give rise to a §1983 claim. Toguchi, 391 F.3d at
26

       DEFENDANTS’ MOTION FOR                            15                ATTORNEY GENERAL OF WASHINGTON
                                                                                       Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                              7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                               PO Box 40126
                                                                                 Olympia, WA 98504-0126
                                                                                      (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 16 of 25




 1   1058; Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996), cert. denied, 519 U.S. 1029 (1996);

 2   Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). Moreover, prison officials may be free from
 3
     liability if they “responded reasonably” to a known risk; a dispute, in hindsight, over the existence
 4
     of arguable superior alternatives does not raise a triable issue of fact as to whether the defendants
 5
     were deliberately indifferent. Farmer, 511 U.S. at 844. R.M. simply asserts that Defendants should
 6
     have sent him to see a specialist earlier than they did. R.M. does not allege nor are there any facts in
 7

 8   the record of any proven superior alternative because there is no known effective treatment or cure

 9   for this disease. Based on the record, the Court should hold as a matter of law the CRC’s decision to
10   approve or not approve a urology consultation does not and cannot establish an Eighth Amendment
11
     violation claim. The Court should also hold as a matter of law that R.M.’s difference of opinion with
12
     his prison medical providers and the CRC about what or when treatment should have occurred does
13
     not give rise to a §1983 claim.
14

15           2. CRC’s Delay in Referring R.M. To an Outside Urologist Is Not Sufficient to “Shock
                the Conscience”, a Requirement to Show an Eighth Amendment Violation
16
             The Ninth Circuit court has held that a delay in referral to an outside specialist for specialty
17
     treatment not available from the prison medical staff is “not . . . so shocking to the conscience as to
18
19   require a finding that appellant [DOC] has been subjected to cruel and unusual punishment.”

20   Mayfield v. Craven, 433 F.2d 873, 874 (9th Cir. 1970). Here, the court can find, as a matter of law,

21   that there was no delay in R.M. getting appropriate treatment. Dr. Edward’s assessment of PD in
22
     July 2014 and his prescribed course of treatment with medication in November 2014 which improved
23
     R.M.’s condition, are similar to what urologist Dr. Russell found and recommended in 2017.
24
     Moreover, as detailed in Section I.B.2 above, for almost twenty-one months between March 25,
25
     2015, until January 3, 2017, R.M. delayed his own treatment by denying he had PD and choosing
26

       DEFENDANTS’ MOTION FOR                             16                ATTORNEY GENERAL OF WASHINGTON
                                                                                        Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                               7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                                PO Box 40126
                                                                                  Olympia, WA 98504-0126
                                                                                       (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 17 of 25




 1   not to seek treatment for his PD. On these bases, the court should hold, as a matter of law, that nothing

 2   in the undisputed facts indicate a delay in Defendants’ assessment and treatment of R.M.’s
 3
     Peyronie’s disease, let alone a delay so “shocking to the conscience” as to establish an Eighth
 4
     Amendment violation.
 5
         B. R.M. FAILS TO STATE A VALID §1983 CLAIM AGAINST ANY INDIVIDUAL
 6          DEFENDANT
 7
               1. R.M. Fails to Show Any Specific Facts Demonstrating a Constitutional or Statutory
 8                Deprivation Injury Suffered or Linked to Conduct By Any Individual Defendant

 9             To state a §1983 claim against individual Defendants, a plaintiff must allege facts showing
10   (1) the conduct about which he complaints was committed by a person acting under the color of state
11
     law; and (2) the conduct deprived him of a federal constitutional or statutory law. West v. Atkins, 487
12
     U.S. 42, 48 (1988). [A] plaintiff must plead that each Government official defendant, through the
13
     official’s own individual actions, violated the Constitution. Ashcroft v. Iqbal, 556 U.S. 662, 678
14

15   (2009).

16             Alleging merely that an individual defendant had personal knowledge or involvement in

17   depriving the plaintiff of his rights is insufficient to establish personal involvement. See Rode v.
18   Dellarciprete, 845 F.2d 1195, 1208 (3rd Cir. 1988). The allegations must be made with appropriate
19
     particularity, in that a complaint must allege the particulars of conduct, time, place and person
20
     responsible. See Evancho v. Fisher, 423 F.3d 347, 354 (3rd Cir. 2005). There are no facts in the
21
     record that affirmatively link his alleged injuries to specific conduct by any Defendant. This is
22

23   because there is no link. R.M.’s alleged injuries are the incurable conditions and natural progression

24   of his disease.

25             2. R.M. Fails to Demonstrate Facts Showing That Any Individual Defendant Engaged
                  in a Medically Unacceptable Course of Treatment
26

       DEFENDANTS’ MOTION FOR                              17                ATTORNEY GENERAL OF WASHINGTON
                                                                                         Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                                7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                                 PO Box 40126
                                                                                   Olympia, WA 98504-0126
                                                                                        (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 18 of 25




 1
             To prevail in his §1983 action against any of the individual Defendants, R.M. must “show
 2
     that the course of treatment the doctors chose was medically unacceptable under the circumstances.
 3

 4   . . and the plaintiff must show that they chose this course in conscious disregard of an excessive risk

 5   to plaintiff’s health.” Jackson, 90 F.3d at 332. Specifically, R.M. must prove that each individual
 6   Defendant was deliberately indifferent to his serious medical needs. Farmer, 511 U.S. at 833; Estelle,
 7
     429 U.S. at 103-105. Inadequate treatment due to malpractice or even gross negligence does not
 8
     amount to a constitutional violation. Wood, 900 F.2d at 1334.
 9
             The Court should hold, as a matter of law, that R.M. cannot meet this “deliberate
10

11   indifference” standard. There is no genuine issue of material fact that Defendant Dr. Edwards

12   correctly assessed R.M. as having PD from the onset on July 31, 2014 and provided treatment on

13   November 20, 2014 that improved R.M.’s condition. In fact, as R.M. admitted to ARNP Kroha in
14   January 2017, multiple prison doctors and mid-level medical providers told R.M. numerous times
15
     that he had PD. R.M. didn’t believe what he heard from his prison doctors and chose to ignore his
16
     disease. R.M. cannot demonstrate that any action taken by any individual Defendant was a medically
17
     unacceptable course of treatment under these circumstances. Because R.M. cannot establish one or
18
19   more of the elements of a §1983 claim, Defendants are entitled to Summary Judgment.

20       C. THE STATE IS NOT LIABLE UNDER §1983 BECAUSE, AS A MATTER OF LAW,
            THE STATE IS NOT A “PERSON”
21
            Courts have consistently held that state governments are not a “person” under 42 U.S.C.
22

23 §1983. “[N]either a State nor its officials acting in their official capacities are “persons” under §1983.

24 Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989). On this ground, the court should

25 dismiss R.M.’s claims for damages against Defendant State of Washington.

26

        DEFENDANTS’ MOTION FOR                             18               ATTORNEY GENERAL OF WASHINGTON
                                                                                        Torts Division
        SUMMARY JUDGMENT PURSUANT TO                                              7141 Cleanwater Drive SW
        RULE 56(c) - 18-cv-05387-RBL-TLF                                               PO Box 40126
                                                                                  Olympia, WA 98504-0126
                                                                                       (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 19 of 25




 1       D. THE WELL ESTABLISHED LAW OF QUALIFIED IMMUNITY PROTECTS ALL
            INDIVIDUAL DEFENDANTS FROM R.M.’s LAWSUIT
 2
            Under the doctrine of qualified immunity, corrections officials are shielded from liability
 3

 4   for civil damages unless they violate clearly established law of which a reasonable person would

 5   have known. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The qualified immunity standard

 6   is a generous one. It “‘gives ample room for mistaken judgments’ by protecting ‘all but the
 7
     plainly incompetent or those who knowingly violate the law.’” Hunter v Bryant, 502 U.S. 224,
 8
     229 (1991). Because day-to-day decisions of prison officials are accorded deference by the
 9
     courts under the principles espoused by Bell v. Wolfish, 441 U.S. 520, 531 (1979), these officials
10

11   are entitled to a corresponding accommodation if a reasonable error in judgment is made. “This

12   accommodation . . . exists because ‘officials should not err always on the side of caution’ because

13   they fear being sued.” Hunter, 502 U.S. at 228; See Estate of Ford v. Ramirez-Palmer, 301 F.3d
14
     1043, 1049-50 (9th Cir. 2002).
15
            The issue of qualified immunity is a question of law for the court. See Act Up!/Portland
16

17 v. Bagley, 988 F.2d 868, 873 (9th Cir. 1993). Applying the standard is a two-part process. The

18 first question is whether the law governing the official’s conduct was clearly established. If the
19 relevant law was not clearly established, the official is entitled to immunity from suit. Wood v.

20
     Moss, 572 U.S. 744, 134 S. Ct. 2056, 2066-67 (2014)(quoting Ashcroft v. al-Kidd, 563 U.S. 731,
21
     735 (2011); Somers v. Thurman, 109 F.3d 614, 617 (9th Cir. 1997), cert. denied, 522 U.S. 852
22
     (1997). If the law was clearly established, the dispositive inquiry is whether it would have been
23

24 clear to a reasonable officer that his conduct was unlawful in the situation he confronted. Saucier v.

25 Katz, 533 U.S. 194, 202 (2001), overruled in part by Pearson v. Callahan, 555 U.S. 223 (2009). If

26

        DEFENDANTS’ MOTION FOR                           19               ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
        SUMMARY JUDGMENT PURSUANT TO                                            7141 Cleanwater Drive SW
        RULE 56(c) - 18-cv-05387-RBL-TLF                                             PO Box 40126
                                                                                Olympia, WA 98504-0126
                                                                                     (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 20 of 25




 1 either prong is satisfied, then the official is entitled to qualified immunity. As will be shown

 2 below, each individual Defendant has qualified immunity from R.M.’s lawsuit.5

 3       1. Defendant CRC Members Have Qualified Immunity Because R.M. Cannot
            Demonstrate Their Conduct Caused R.M. Any Specific Injury
 4

 5            R.M.’s only allegation against most of the individual Defendants is that he or she participated

 6   in a January 21, 2015, CRC meeting that denied R.M.’s second request to see a urologist. ECF. 001-

 7   2, ¶ 4.11. The individual members of the CRC are subject to qualified immunity because, as
 8   discussed above: (1) plaintiff cannot show that any individual members of the CRC violated a clearly
 9
     established law about which they were aware; and (2) plaintiff cannot show that it would have
10
     been clear to any of the individual committee members that any of their conduct was unlawful
11
     under the circumstances.
12

13            In addition, there can be no liability under 42 U.S.C. §1983 unless the plaintiff establishes

14   some affirmative link or connection between an individual defendant’s action and the claimed

15   deprivation. Rizzo v. Goode, 423 U.S. 362, 370-71 (1976); See Leer, 844 F.2d at 633. Vague and
16
     conclusory allegations of official participation in civil rights violations is not sufficient. Ivey v. Bd.
17
     of Regents of Univ. Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Here, the undisputed records show
18
     the CRC twice considered R.M.’s request to see a urologist within six months of his being first
19
     assessed with PD. The committee initially determined in August 2014 that because there was no
20

21   treatment or cure for the disease a referral was medically not necessary and subsequently found in

22   January 2015 that there was no change in R.M.’s condition requiring a change of their initial
23   determination. On these facts, the Court should hold, as a matter of law, that nothing in CRC’s
24

25            5
               Qualified immunity shields from liability individuals contracted to operative on the government’s behalf,
     such as Dr. Malakhova and Mr. Robertson, just as it does government employees. See Filarsky v. Delia, 566 U.S.
26   377 (2012).

       DEFENDANTS’ MOTION FOR                                    20                  ATTORNEY GENERAL OF WASHINGTON
                                                                                                 Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                                        7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                                         PO Box 40126
                                                                                           Olympia, WA 98504-0126
                                                                                                (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 21 of 25




 1   conduct deprived R.M. of any constitutional right and, consequently, the Defendants individually

 2   have qualified immunity.
 3
        2. Defendants Bovenkamp and Braid Have Qualified Immunity Because the Allegations
 4         Show They Were Performing Their Routine Administrative Duties

 5          R.M.’s only substantive allegations against Defendants Bovenkamp and Baird are that they
 6   received his appeal on January 16, 2015, reviewed it and found the CRC’s August 6, 2014,
 7
     determination supported and, on that basis, denied R.M.’s grievance. ECF 001-2, ¶ 4.10. There are
 8
     no material facts showing that their review was anything other than routine. A prison official’s denial
 9
     of a grievance does not itself violate the constitution. Evans v. Skolnik, 637 Fed. Appx. 285, 288 (9th
10

11   Cir. 2015), cert. dismissed, 136 S. Ct. 2390 (2016). A clearly established constitutional right must

12   be particularized to the facts of the case. White v. Pauly, 137 S. Ct. 548, 552 (2017). There are no

13   facts that suggest these Defendants’ administrative acts violated a clearly established statutory or
14   constitutional right. On these grounds, this Court should find Defendants Bovenkamp and Braid have
15
     a qualified immunity from R.M.’s suit.
16
        3. Defendants Edwards, Kenney and Kroha Have Qualified Immunity Because R.M.
17         Cannot Show They Were Deliberately Indifferent to His Medical Needs
18          R.M. alleges that three Defendants, Dr. Edwards, ARNP Kroha and Dr. Kenney personally
19
     treated him, in addition to participating in the January 21, 2015, CRC meeting. R.M. does not identify
20
     nor allege any affirmative link between any specific injuries he suffered and specific conduct by any
21
     of these three Defendants. ECF. 001-2, ¶¶ 3.8, 3.11, 3.13, 4.11.
22

23          The only allegation R.M. makes against Dr. Edwards is that he met with Dr. Edwards in June

24   2015. ECF. 001-2, ¶ 4.12. R.M. alleges ARNP Kroha told him on January 3, 2017, that his condition

25   had gotten worse and the case would be discussed with a urologist. ECF. 001-2, ¶ 4.15. R.M. admits
26

       DEFENDANTS’ MOTION FOR                             21                ATTORNEY GENERAL OF WASHINGTON
                                                                                        Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                               7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                                PO Box 40126
                                                                                  Olympia, WA 98504-0126
                                                                                       (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 22 of 25




 1   he did not seek further medical help from CBCC thereafter until May 21, 2017 when he sent a kite

 2   asking about the status of his referral to a urologist. R.M. also admits that when this matter came to
 3
     light, ARNP Kroha engaged Dr. Kenney in R.M.’s situation and thereafter she submitted and secured
 4
     CRC approval for him to see a urologist. ECF. 001-2, ¶¶ 4.17; 4.19. As to Dr. Kenny, R.M.’s admits
 5
     Dr. Kenney examined him on July 19, 2017. The record shows Dr. Kenney examined R.M. as part
 6
     of a routine, administrative grievance investigation and after examining R.M., supported ARNP
 7

 8   Kroha’s request to the CRC. ECF. 001-2, ¶ ¶ 4.16, 4.17. Kroha Decl. Attach. “D”, p. 01010594.

 9          There is nothing in the record connecting specific acts of any individual Defendant to any
10   alleged injury. There are no facts showing that any individual Defendant violated a clearly
11
     established statutory or constitutional right held by R.M. On these grounds, the Court should hold as
12
     a matter of law that all of the individual Defendants have qualified immunity from R.M.’s suit.
13
        E. R.M.’s MEDICAL NEGLIGENCE CLAIM FAILS BECAUSE HE CANNOT
14         SHOW INJURY FROM DEFENDANTS’ FAILURE TO MEET STANDARD OF
15         CARE

16          Under Washington law, to sustain a claim for medical negligence, a plaintiff must show that

17   his injury resulted from the failure of a health care provider to follow the accepted standard of care.
18   Miller v. Jacoby, 145 Wash. 2d 65, 72, 33 P.3d 68 (2001); Harris v. Robert C. Groth, M.D., Inc.,
19
     P.S., 99 Wn.2d 438, 663 P.2d 113 (1983); RCW 7.70.040(1)(2). This means a plaintiff must prove
20
     that the defendant health care provider failed to exercise the degree of care, skill and learning
21
     expected of a prudent health provider acting in the same or similar circumstances and that such
22

23   failure was the proximate cause of the alleged injury. Id. A plaintiff must likewise prove that the

24   alleged negligence proximately caused the damages claimed. RCW 7.70.040(2). 6

25

26          6
                These elements must be proved with expert testimony. See Harris, 99 Wash. 2d at 449.

       DEFENDANTS’ MOTION FOR                                  22                 ATTORNEY GENERAL OF WASHINGTON
                                                                                              Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                                     7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                                      PO Box 40126
                                                                                        Olympia, WA 98504-0126
                                                                                             (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 23 of 25




 1            With respect to the individual members of the CRC committee (who did not provide relevant

 2   medical care to R.M.), plaintiff cannot establish any breach of standard of care and is, therefore,
 3
     unable to make a showing of medical malpractice as a matter of law. See RCW 7.70.030(1). Neither
 4
     is plaintiff able to proffer the requisite expert testimony demonstrating, on a more probable than not
 5
     basis, that any act of any committee member proximately caused any of his claimed damages.
 6
              The State of Washington, as a matter of law, cannot be held liable for medical negligence
 7

 8   because it is not a health care provider within the meaning of RCW 7.70.020(1) and, on this basis,

 9   the Court should dismiss R.M.’s state claim against the Defendant State of Washington. 7
10            Finally, plaintiff is also unable, as a matter of law, to carry forward any claim against those
11
     individual defendants who did provide care to R.M. Indeed, his treating providers at the WSP Clinic
12
     correctly assessed his condition as probable Peyronie’s disease in 2014, gave him ample information
13
     about his disease and timely prescribed medication to alleviate his symptoms to the extent possible
14

15   under the circumstances. ECF 001-2, ¶¶ 4.4, 4.6, 4.7, 4.9, 4.12. R.M.’s choice not seek treatment for

16   his PD does not equate to his health providers committing negligence. ECF 001-2, ¶¶ 4.12. Most

17   importantly for this claim, when R.M. saw independent urologist Dr. Russell in October 2017, this
18   doctor reached the same assessment of PD as Dr. Edwards did three years before. ECF 001-2, ¶¶
19
     4.14, 4.15, 4.17, 4.19, 4.20, 4.21. The Court should hold, based on these undisputed facts, that R.M.
20
     cannot establish medical negligence on the part of any individual Defendant.
21
         F. IF THE COURT DISMISSES R.M.’s FEDERAL QUESTION CLAIM, THE COURT
22
            MUST ALSO DISMISS R.M.’s STATE CLAIM DUE TO LACK OF SUBJECT
23          MATTER JURISDICTION

24

25
              7
                A health care provider is defined as a ‘person licensed by the state to provide health care or related services,
26   including but not limited to . . . a physician . . . nurse . . . [or] nurse practitioner[.] RCW 7.70.020(1).

       DEFENDANTS’ MOTION FOR                                        23                   ATTORNEY GENERAL OF WASHINGTON
                                                                                                      Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                                             7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                                              PO Box 40126
                                                                                                Olympia, WA 98504-0126
                                                                                                     (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 24 of 25




 1           If the Court finds the Defendants are all entitled to qualified immunity, it must dismiss R.M.’s

 2   entire suit because of the absence of a federal question. Should the court choose not to address R.M.’s
 3
     state claim and finds qualified immunity exists, this Court lacks subject matter jurisdiction over
 4
     R.M.’s State claim as that claim is predicated on the same facts. If the court dismisses R.M.’s federal
 5
     claim before trial without reaching the medical negligence claim, the court should also dismiss
 6
     R.M.’s pendent state claim. United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966); Les Shockley
 7

 8   Racing, Inc. v. Nat’l Hot Rod Ass’n, 884 F.2d 504, 509 (9th Cir. 1989).

 9                                          IV.     CONCLUSION
10           For all of the reasons stated above, the Defendants request that the Court hold, as a matter of
11
     law, that there is no genuine issue of material fact in this case and that the undisputed facts establish
12
     that Defendants are entitled to summary judgment as a matter of law. On these grounds, Defendant
13
     request that the Court dismiss R.M.’s 42 U.S.C. §1983 claim and his pendent State medical
14

15   negligence claim with prejudice.

16           DATED this 16th day of November, 2018

17                                                 ROBERT W. FERGUSON
                                                   Attorney General
18
19
                                                   s/ Michelle Hitomi Hansen
20                                                 MICHELLE HITOMI HANSEN, WSBA No. 14051
                                                   Assistant Attorney General
21                                                 PO Box 40126
                                                   Olympia, Washington 98504-0126
22                                                 Tel: (360) 586-6300
                                                   E-mail: michelleh3@atg.wa.gov
23                                                 Attorneys for Defendants
24

25

26

       DEFENDANTS’ MOTION FOR                              24                ATTORNEY GENERAL OF WASHINGTON
                                                                                         Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                                7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                                 PO Box 40126
                                                                                   Olympia, WA 98504-0126
                                                                                        (360) 586-6300
        Case 3:18-cv-05387-RBL-TLF Document 47 Filed 11/16/18 Page 25 of 25




 1

 2
                                       CERTIFICATE OF SERVICE
 3

 4           I hereby certify that on this 16th day of November, 2018, I caused to be electronically
     filed the foregoing document with the Clerk of the Court using the CM/ECF system and caused
 5
     to be served a copy of this document on all parties or their counsel of record on the date below
 6   as follows:

 7          Attorneys for Plaintiff:                            Attorney for Defendant
                                                                Dale Robertson, PA-C:
 8          Michael Kahrs, Esq.
            Kahrs Law Firms, P.S.                               Rhianna M. Fronapfel
 9          2208 NW Market St., Suite 414                       Bennett Bigelow & Leedom, P.S.
            Seattle, WA 98107                                   601 Union Street, Ste 1500
10          mike@kahrslaw firm.com                              Seattle, WA 98101-1363
                                                                rfronapfel@bbllaw.com
11          Dan N. Fiorito III
            Law Office of Dan N. Fiorito III                    Attorneys for Defendant
12          844 NW 48th Street                                  Sheri Malakhova, MD:
            Seattle, WA 98107
13          dan@danfiorito.com                                  Ketia B. Wick
                                                                Brian P. Waters
14                                                              Johnson Graffe Keay Moniz &
                                                                Wick, LLP
15                                                              925 4th Avenue, Ste. 2300
                                                                Seattle, WA 98104
16                                                              ketia@jgkmw.com
                                                                watersb@jgkmw.com
17

18          DATED this 16th day of November, 2018.
19
                                           ROBERT W. FERGUSON
20                                         Attorney General

21                                         s/Michelle Hitomi Hansen
                                           MICHELLE HITOMI HANSEN, WSBA No. 14051
22                                         Assistant Attorney General
                                           Attorney for Defendants State of Washington, Allbert,
23                                         Berglin, Bovenkamp, Braid, Lopez de Castilla, Edwards,
                                           Fetroe, Hammond, Kenney, Keppler, Kroha, Larsen,
24                                         Lauren, Longano, Moore, Neisner, Newlon, Palmer, Remy,
                                           Reyes, Smith, Sawyer and Stanbury
25

26

       DEFENDANTS’ MOTION FOR                          25               ATTORNEY GENERAL OF WASHINGTON
                                                                                    Torts Division
       SUMMARY JUDGMENT PURSUANT TO                                           7141 Cleanwater Drive SW
       RULE 56(c) - 18-cv-05387-RBL-TLF                                            PO Box 40126
                                                                              Olympia, WA 98504-0126
                                                                                   (360) 586-6300
